Citation Nr: 1206308	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to February 1978 and November 1980 to November 1983, with intervening unconfirmed service and subsequent Reserve service to 1994 or 1995.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of this claim indicates that it requires additional development.  

In February 2011, the Veteran provided VA a copy of a National Archives and Records Administration form (NA Form 13042), Request for Information Needed to Locate Medical Records, on which she requested a search for her Army medical records.  She specified treatment at a hospital, dispensary or medical facility located at the Market Building in St. Louis, Missouri.  The Board believes that the Veteran may be referring to a U.S. Public Health Service (USPHS) facility.  The identified dates of treatment are unclear but elsewhere on the form the Veteran requested a search for all service medical treatment records from 1975 to 1995.  

The Board finds that the Veteran's submission of the copy of the NA Form 13042 to VA was a request for VA to obtain the indicated USPHS medical records.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board notes that the identified outstanding treatment records may be particularly relevant in light of the fact that a September 2010 VA memorandum determined that the Veteran's complete service treatment records were unavailable.  However, there is no evidence that VA or the National Personnel Records Center has ever sought the Veteran's treatment records from the USPHS.  Moreover, the Veteran contends that early manifestations of sarcoidosis were apparent in the results of Army laboratory testing.  In February 2011, she submitted the report of a 1986 Flight Physical Examination, which she asserted showed an elevated calcium level, a known early indicator of sarcoidosis.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the specific date(s) of the medical treatment/examination she received from the U.S. Public Health Service (USPHS) (at the Market Building in St. Louis, Missouri) that she identified on a NA Form 13042 she submitted dated February 11, 2011.  The Veteran must also be requested to advise VA if the medical treatment/examination she referenced in the NA Form 13042 she submitted dated February 11, 2011 was provided by a medical facility other than USPHS, and that she identify such medical provider and the specific dates of treatment/examination.  Then, obtain the corresponding medical records from all appropriate sources.  If the Veteran does not respond, or if the Veteran responds and the identified records are not available, it should be so noted in the claims file.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


